Per Curiam.

The first objection is, that Bayley, having taken the creatures damage-feasant, should have impounded them himself, instead of turning them into the road and sending for a field-driver; and that they were not going at large, except through the fault of Bayley.1 It does not appear that the field-driver knew that Bayley had put them into the road, though he was near at the time. We must take the case as we find it.
The greatest reliance however has been placed on the point, that the facts do not bring the case within the statute, so as to make the defendant liable.
It is objected that the statute of 1788 does not apply to-neat cattle going at large, and that it is not extended by the statute of 1799. We know of no statute more obscure than *518these relating to impounding. It appears certain, nowever, that the pound-breach in question is to be considered as an offence, for it was a violation of the peace. A party is not to judge for himself whether the imprisonment of his cattle is right or wrong. He is not allowed to commit this v'olence, and then say there was a flaw in the proceedings of the officer in impounding his cattle. The statute gives him a different remedy. Without going into the question of the legality of the impounding, though it being by an officer the presumption is that it was lawful, we think the defendant had no more right to break the pound, than he would have to let a person out of jail because he was supposed to be unlawfully imprisoned But we think the statutes of 1788 and 1799 are to be considered as one act. By the first, certain creatures found going at large or damage-feasant may be taken up and impounded, and by the second, any town is empowered to order that neat cattle shall not go at large under a penalty, for the recovery of which the same proceedings are to be had as are provided in the case of cattle found damage-feasant. There is an express reference from one statute to the other. As to the words “ creatures aforesaid,” in the clause respecting pound-breach in the 6th section of Si. 1788, they mean such creatures as are named in the previous sections.1

 He who finds the horse of another wrongfully in his field, has a right to turn the beast into the highway. Cory v. Little, 6 N. Hamp. 213.


 See Revised Stat. c 113, § 16»